EXHIBIT 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Covenant Transportation Group, Inc.: We consent to the use of our report dated March 1, 2011, with respect to the consolidated balance sheets of Covenant Transportation Group, Inc. and subsidiariesas of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders' equity and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December 31, 2010 incorporated by reference herein. /s/ KPMG LLP Atlanta, Georgia May 27, 2011 Back to Form S-8
